Case 08-46617          Doc 3292      Filed 12/11/19 Entered 12/11/19 10:57:47             Desc Main
                                      Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


                                                                Jointly Administered under
In re:                                                              Case No. 08-46617

          Polaroid Corporation, et al.,                                 Court File Nos:

                                 Debtors.                             08-46617 (KHS)

          (includes:
          Polaroid Holding Company;                                   08-46621 (KHS)
          Polaroid Consumer Electronics, LLC;                         08-46620 (KHS)
          Polaroid Capital, LLC;                                      08-46623 (KHS)
          Polaroid Latin America I Corporation;                       08-46624 (KHS)
          Polaroid Asia Pacific LLC;                                  08-46625 (KHS)
          Polaroid International Holding LLC;                         08-46626 (KHS)
          Polaroid New Bedford Real Estate, LLC;                      08-46627 (KHS)
          Polaroid Norwood Real Estate, LLC;                          08-46628 (KHS)
          Polaroid Waltham Real Estate, LLC)                          08-46629 (KHS)

                                                                      Chapter 7 Cases
                                                                 Judge Kathleen H. Sanberg


               NOTICE OF HEARING AND PROPOSED AGENDA FOR
         MATTERS SCHEDULED FOR HEARING AT THE OMNIBUS HEARING ON
                        DECEMBER 18, 2019 at 1:30 PM

          John R. Stoebner, the duly-appointed Chapter 7 Trustee (the “Polaroid Trustee”) of the
above-captioned debtors (the “Debtors”), through his undersigned counsel, submit the following
proposed agenda for the matters scheduled for hearing on Wednesday December 18, 2019 at 1:30
p.m. before the Honorable Kathleen H. Sanberg, United States Bankruptcy Judge, in Courtroom 8
West, 300 South Fourth Street, Minneapolis, Minnesota 55415.
                                             AGENDA
          1.      Fee applications. Fee applications were filed by the following:
               a. PricewaterhouseCoopers, LLP, Doc. 3286.

               b. John R. Stoebner, Trustee, Doc. 3287.

               c. Lapp, Libra, Stoebner & Pusch, Chartered, Doc 3288.


                                                  1
Case 08-46617       Doc 3292      Filed 12/11/19 Entered 12/11/19 10:57:47           Desc Main
                                   Document     Page 2 of 2




Counsel will be prepared to discuss, if necessary, any other matter requested by the Court.

Respectfully submitted,


Dated: December 11, 2019                            LAPP, LIBRA, STOEBNER & PUSCH,
                                                    CHARTERED

                                                    /e/ Rosanne H. Wirth
                                                    Rosanne H. Wirth (#137479)
                                                    John R. Stoebner (#140879)
                                                    120 South Sixth Street, Suite 2500
                                                    Minneapolis, MN 55402
                                                    (612) 338-5815

                                                    ATTORNEYS FOR
                                                    JOHN R. STOEBNER,
                                                    POLAROID TRUSTEE




                                                2
